DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 17, 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thyagaraja (US PG Pub # 20140289779).
With regards to claim 1, Thyagaraja discloses a method comprising:
by a computing device, receiving a plurality of notifications of activity relevant to a user, wherein each notification has an associated type ([0020] notification system provides users with updates to content for different kinds of notification sources); 
by the computing device, calculating an inferred subscription level based at least in part on the type associated with each notification ([0035] An importance score is a value which indicates a probability of a user's desire to view notifications from a particular notification source); 
by the computing device, classifying the notifications based on the inferred subscription of each notification ([0040] classify which notifications are to be displayed based on importance scores); and 
by the computing device, sending one or more of the notifications to the user, wherein each of the sent notifications has an inferred subscription level higher than a pre-determined threshold subscription level ([0040-0041, 0054] notifications are displayed if the associated importance score satisfies a predefined threshold).
Claims 19 and 20 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Thyagaraja further discloses:
wherein the inferred subscription level is further based on a user history associated with each type of notification ([0055] user activity).
With regards to claim 3, Thyagaraja further discloses:
wherein the user history comprises a click-through rate (CTR) of previous notifications of a same type as the received notifications ([0037] clickthrough rate for notifications associated with a notification source).
With regards to claim 4, Thyagaraja further discloses:
wherein the user history comprises a delivery pattern of the user, and wherein a time that the notifications are sent is based at least in part on the delivery pattern ([0054] user interaction based on time of the day and day of the week).
With regards to claim 8, Thyagaraja further discloses:
wherein the sending of the one or more notifications comprises sending the notifications in accordance to a delivery policy ([0040] notification application can determine how the notifications are displayed on the model), wherein the delivery policy comprises: 
whether to send the notifications to the user ([0040] for example, notifications with the five highest associated importance scores should be displayed); 
when to send the notifications to the user ([0058] an output of the may be used to determine when to display certain notifications); 
identification of an endpoint associated with the user to send the notifications ([0072] new content can be sent to the client computing device as a notification or as an RSS feed); or 
identification of a communication media to send the notifications to the user in (Fig. 3 Browser [0041] Notifications may be displayed in a  viewing area of a browser).
With regards to claim 17, Thyagaraja further discloses:
herein the sending of the notifications is performed without an explicit input of the user ([0052] notifications pushed to a user).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thyagaraja (US PG Pub # 20140289779) in view of Tseng (U.S Pub # 20130325966).
With regards to claim 5, Thyagaraja further discloses:
the inferred subscription level ([0035] importance score).
Thyagaraja does not disclose however Tseng discloses:
based on one or more features of each notification ([0032] user’s activities within the social networking system such as specific actions like posts, likes, comments, and other statistics. The user profile store may include multiple categories of user interest).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja by the system of Tseng to base a notification delivery pattern based on notification contents.
One of ordinary skill in the art would have been motivated to make modifications in order to identify content object-notifications to provide to a user based on interests or preferences common to the user and his/her connections in the social network (Tseng [0008]).
With regards to claim 6, Thyagaraja does not disclose however Tseng discloses:
wherein the features comprise a number of likes, comments, or re-shares associated with the activity (Tseng [0032] user’s activities within the social networking system such as specific actions like posts, likes, comments, and other statistics. The user profile store may include multiple categories of user interest).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja by the system of Tseng to base a notification delivery pattern based on notification contents.
One of ordinary skill in the art would have been motivated to make modifications in order to identify content object-notifications to provide to a user based on interests or preferences common to the user and his/her connections in the social network (Tseng [0008]).
With regards to claim 7, Thyagaraja does not disclose however Tseng discloses:
wherein the user is represented by a first user node in a social graph associated with a social-networking system ([0043] useful social information that is tracked and maintained by a social networking system can be thought of in terms of a social graph which includes a plurality of nodes interconnected by edges. Each node may represent a user, non-person entities, groups, events, messages and something that can act on and/or be acted upon by another node), wherein the activity is associated with another user, wherein the other user is represented by a second user node ([0095-0096] the social networking system identifies a first user and a second user with a connection to one another and identifies an interest common to the first and second user), and wherein the inferred subscription level is based at least in part on an affinity between the first and second user nodes ([0097] To determine the relevance score for the first user that indicates the measure of likelihood that the first user would also have an interest in content objects associated with the interests of the second user, the social networking system 130 applies a weighting factor to the relevance scores for the second user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja by the system of Tseng to base a notification delivery pattern based on notification contents.
One of ordinary skill in the art would have been motivated to make modifications in order to identify content object-notifications to provide to a user based on interests or preferences common to the user and his/her connections in the social network (Tseng [0008]).
With regards to claim 16, Thyagaraja does not disclose however Tseng discloses:
wherein the inferred subscription level is further based on content of the notifications ([0059] interest value that it is related to a user’s interest).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja by the system of Tseng to base a notification delivery pattern based on notification contents.
One of ordinary skill in the art would have been motivated to make modifications in order to identify content object-notifications to provide to a user based on interests or preferences common to the user and his/her connections in the social network (Tseng [0008]).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thyagaraja (US PG Pub # 20140289779) in view of Tseng (U.S Pub # 20130325966) and in further view of Kapur (U.S Pub # 20140081977).
With regards to claim 9, Thyagaraja does not disclose however Kapur discloses:
wherein the inferred subscription level is further based on the identified communication media of each notification ([0032] The interest module receives user actions such as when they post a status update on a social networking website, posting entries to a blog, posting messages to an online message forum, posting messages to an online message group, etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja and Tseng by the interest system of Kapur to take in account of the identified endpoint.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain an interest graph based on the user’s own actions (Kapur [0018]).
With regards to claim 10, Thyagaraja does not disclose however Kapur discloses:
modifying the inferred subscription level of one or more of the notifications based on one or more of the identified communication media being enabled or disabled ([0032] updating an interest graph based on user actions on certain content delivery channels).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja and Tseng by the interest system of Kapur to take in account of the identified endpoint.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain an interest graph based on the user’s own actions (Kapur [0018]).
With regards to claim 11, Thyagaraja does not disclose however Kapur discloses:
wherein the inferred subscription level is based on one or more endpoint options associated with one or more of the identified endpoint ([0032] interest graph based on user actions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja and Tseng by the interest system of Kapur to take in account of the identified endpoint.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain an interest graph based on the user’s own actions (Kapur [0018]).
With regards to claim 12, Thyagaraja further discloses:
wherein the endpoint options comprise one or more display options of a client device of the user ([0063] notification viewing area).
With regards to claim 13, Thyagaraja further discloses:
wherein the endpoint options comprise one or more notification dimensions of a client device of the user ([0063] notification templates).
With regards to claim 14, Thyagaraja further discloses:
wherein the notification dimensions comprise a haptic feedback, visual indicator, or audio indicator provided by a client device of the user ([0063] custom template can determine background colors, text colors, font types..).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thyagaraja (US PG Pub # 20140289779) in view of Tseng (U.S Pub # 20130325966) and in further view of Kao (U.S Pub # 20140289384).
With regards to claim 15, Thyagaraja does not disclose however Kao discloses:
wherein the pre-determined threshold subscription level is based at least in part on the type of each received notification ([0038] threshold CTR for the type of notification).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja and Tseng by the social media system of Kao to adjust a threshold ranking of push notifications.
	One of ordinary skill in the art would have been motivated to make this modification in order to filter notifications being provided from a third party application to a user of a social networking system ([0005]).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thyagaraja (US PG Pub # 20140289779) in view of Tseng (U.S Pub # 20130325966) and in further view of Ali (U.S Pub # 20170083165).
With regards to claim 18, Thyagaraja does not disclose however Ali discloses:
wherein notifications having a type corresponding to network security has an inferred subscription level higher than the pre-determined threshold level ([0035] notification is associated with security, compliance..[0070] exceed a threshold value).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification system of Thyagaraja and Tseng by the system of Ali to send network security related notifications a user.
One of ordinary skill in the art would have been motivated to make this modification in order to control notifications based ona n importance of the notifications to users (Ali [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166